PER CURIAM.
The final judgment under review and the order denying Fla.R.Civ.P. 1.540 relief under review are affirmed upon a holding that: (1) there was competent substantial evidence in this record to support the trial court’s finding that the plaintiff had no right to an accounting based on the June 29, 1971 agreement between the parties [plaintiff’s exhibit no. 2], as prayed for in the amended complaint, because (a) such agreement was unenforceable as it was unsupported by good and valuable consideration, and (b) the consideration recited in such agreement was invalid as it was based on a transfer of stock which the plaintiff was already obligated to make by virtue of a valid July 7, 1966 option agreement be*709tween the parties; and (2) no fraud sufficient to vacate the final judgment under Fla.R.Civ.P. 1.540(b)(3) has been shown on this record. Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); F. L. Stitt & Co. v. Powell, 94 Fla. 550, 114 So. 375 (1927); Slattery v. Wells Fargo Armored Service Corp., 366 So.2d 157, 159 (Fla. 3d DCA 1979); Cuna Mutual Insurance Society v. Adamides, 334 So.2d 75, 76 (Fla. 3d DCA 1976); Delallo v. Food Palace, Inc., 330 So.2d 835, 836-837 (Fla. 3d DCA 1976).
Affirmed.